 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of June 6, 201 8, is entered
into by and among National Energy Services Reunited Corp., a company organized
under the laws of the British Virgin Islands (the “Company’’), NESR Holdings Ltd
., a company organized under the laws of the British Virgin Islands (“NESR
Holdings “) , and SV3 Holdings PTE LTD., a company organized under the laws of
the Republic of Singapore (“SVJ”) .

 

WHEREAS, SV3 and the Company have entered into that certain Contribution
Agreement (the “Contribution Agreement “), pursuant to which SV3 has contributed
to the Company its interests in GES (as defined below) and, in consideration
therefor, has received Ordinary Shares; and

 

WHEREAS , in connection with , and effective upon, the completion of the
Business Combination (as defined below), the Company, NESR Holdings and SV3 have
entered into thi s Agreement to set forth certain understand ings among
themselves, i nclud ing with respect to certai n corporate governance matters.

 

NOW, THEREFORE, i n consideration of the mutual covenant s contained herein and
for good and valuable consideration , the recei pt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section I .I Certain Definitions. As used in th is Agreement, the following
terms shall have the following meanings:

 

“Affiliate “ means, with respect to any specified Person, a Person that directly
or indirectly Controls or is Controlled by, or is under common Control with,
such specified Person.

 

“Beneficial Owner” of a security is a Person who directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise, has or
shares (a) vot ing power, which includes the power to vote, or to direct the
voting of, such security and/or (b) investment power, which includes the power
to dispose, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.
For the avoidance of doubt, for purposes of this Agreement, SV3 is deemed to
Beneficially Own the Ord inary Shares owned by it and any Affi l iate of SV3.

 

“Board “ means the Board of Directors of the Company.

 

“Business Combination” means the consummation of an initial business combination
(as defined in the Company ‘s final prospectus , dated May 11, 2017) that
includes an acquisition by the Company of all or substantially all of the
outstanding capital stock of GES, and substantially a ll of the assets or
capital stock of any other Person or Persons for which the Company submits a
single proxy seeking shareholder approval for such initial business combination.

 

 

 

 

“Controf’ (including the terms “Controls,” “Controlled by” and ·’under common
Control with”) means the possession , direct or indirect, of the power to (a)
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise or
(b) vote I 0% or more of the securities having ord inary voting power for the
election of directors of a Person.

 

“GES” means Gulf Energy S.A.0.C., a closed joint stock company registered in
Oman under Commercial Registration No. 1 791842, with its registered office
address as P. 0. Box 786, Postal Code 1 16, Mina Al Fahal, Oman.

 

“Necessary Action” means, with respect to a specified result, al l actions (to
the extent such actions are permitted by applicable law and, in the case of any
action by the Company that requ ires a vote or other action on the part of the
Board , to the extent such action is consistent with the fiduciary duties that
the Company’s d irectors may have in such capacity) necessary to cause such resu
lt, includ ing (i) voting or provid ing a wri tten consent or proxy with respect
to Ord i nary Shares, (i i) causing the adoption of shareholders’ resolutions
and amendments to the organizational docu ments of the Company, (ii i) executing
agreements and instruments and (iv) making or causing to be made, with
governmental, administrative or regulatory authorities, all fi lings,
registrations or simi lar actions that are requ i red to achieve such result.

 

“Ordinary Shares” means the ord i nary shares, no par value, of the Company.

 

“Person “ means any individual , corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association , organization,
any court, administrative agency, regulatory body, commission or other
governmental authority, board, bureau or instrumentality, domestic or foreign
and any subdivision thereof or other entity, and also includes any managed
investment account.

 

Section 1 .2 Rules of Con struction.

 

(a) Un less the context requ ires otherwise: (i) any pronoun used in this
Agreement shall include the corresponding mascu l ine, fem inine or neuter form
s; (i i) references to Articles and Sections refer to articles and sections of
this Agreement; (ii i) the terms “include,” “includes,” “includ ing” and words
of like import shall be deemed to be followed by the words “without lim
itation”; (iv) the terms “hereof,” “hereto,” “herein” or “hereunder “ refer to
this Agreement as a whole and not to any particu lar provision of this
Agreement; (v) unless the context otherwise requ ires, the term “or” is not
exclusive and shall have the inclus ive meaning of “and/or”; (vi) defined terms
herei n wi l l apply equally to both the singular and plural forms and derivati
ve forms of defined terms will have correlative meani ngs; (vi i) references to
any law or statute shall include all ru les and regu lations promulgated
thereunder, and references to any law or statute shall be construed as including
any legal and statutory provisions consol idating, amend ing, succeeding or
replacin g the appl icable law or statute; (viii) references to any Person
include such Person ‘s successors and permitted assigns; and (ix) references to
“days” are to calendar days unless otherwise indicated.

 

 

 

 

(b) The headings i n this Agreement are for convenience and identification only
and are not intended to describe, interpret, define or limit the scope, extent
or intent of this Agreement or any provision thereof.

 

(c) This Agreement shal l be construed withou t regard to any presumption or
other rule req u iring construction against the party that drafted or caused
this Agreement to be drafted

 

ARTICLE II

GOVERNANCE MATTERS

 

Section 2.1 Designees.

 

(a) The Company and N ESR Holdings shall take all Necessary Action to cause the
Board to include mem bers as fol lows:

 

(i) Unti l such time as SY3 and its Affi l iates collectively Beneficially Own
less than 4,095,000 of the outstand ing Ord inary Shares, one nominee designated
by SV3 (the “SV3 Director “), provided that SY3 has taken all Necessary Act ion
during the course of negotiati ng and enterin g the Sale and Purchase Agreement
and afterwards as a shareholder of Compan y to afford the former shareholders of
GES the same ri ght to appoint a d irector to the Board; and

 

(ii) I f SV3 and i ts Affil iates collectively Beneficially Own less than 4
,095,000of the outstand ing Ord inary Shares, SY3 shall not be entit led to
designate a nom inee as an SY3 Director.

 

The Company agrees, to the fu l lest extent permitted by applicable law (incl
udi ng with respect to any applicable fiduciary duties under applicable law),
that taking all necessary corporate action to effectuate the above shal l
include (A) including the persons designated pursuant to this Section 2. 1{a) in
the slate of nominees recommended by the Board for election at any meeti ng of
stockholders called for the purpose of electi ng directors, (B) nominating and
recommend ing each such ind ividual to be elected as a director as provided
herein, and (C) solicit ing proxies or consents i n favor thereof. The Company
is entitled to identify such ind ivid ual as an SY3 Director, pursuant to this
Agreement.

 

(b) So long as SV3 is entitled to designate a nominee pursuant to Section 2.1 {
a), SV3 shal l have the right to remove such SY3 Director (with or without
cause), from time to t ime and at any time, from the Board, exercisable upon
written notice to the Company, and the Company shall take all Necessary Action
to cause such removal.

 

(c) I n the event that a vacancy is created on the Board at any time by the
death, d isability, resignation or removal (whether by SV3 or otherwise in
accordance wi th the Company’s organizational documents, as such may be amended
or restated from t ime to time) of an SY3 Director , SY3 shall be entitled to
designate an ind ividual to fill the vacancy. The Company and the NESR Hold ings
shall take all Necessary Action to cause such replacement designee to become a
member of the Board.

 

 

 

 

Section 2.2 Board Observation Rights. So long as SV3 and its Affiliates
collectively Beneficially Own at least 4,095,000 of the outstand ing Ordinary
Shares of the Company, SY3 shall be entitled to have two (2) representatives
attend (either in person or telephonical ly) all meeti ngs of the Board in a
nonvoti ng observer capacity, which will include the right to receive notice of
all meeti ngs of the Board and the right to receive copies of all notices,
minutes, written consents, and other materials that it provides to mem bers of
the Board, at the same time so provided to the Board (“Board Observer”) ;
provided , however, that so long as an SV3 Director is du l y elected and
serving as a member of the Board, SV3 shall only have the right to designate one
(I) Board Observer pursuant to this Section 2.2; provided further , however,
that if SV3 and its Affil iates col lectively Beneficia l ly Own (i) less than
4,095 ,000 of the outstand ing Ord inary Shares and (ii) more than one percent (
1%) of the outstand ing Ord inary Shares, then SV3 shall only have the right to
designate one ( l ) Board Observer pursuant to this Section 2.2. Nothing i n
this Section 2.2 shal l restrict the Chairman of the Board or the Board from
exclud ing the Board Observer from recei ving any materials that are otherwise
provided to the Board or from exclud ing the Board Observer from any meeting of
the Board (or portion thereof) if deemed in their sole discretion to be
advisable either for the benefit or protection of the Company or a Board mem ber
or related to issues of potential conflicts of interest with such Board Observer
or its affiliates.

 

Section 2.3 Restrictions on Other Agreements. NESR Hold ings shall not, d
irectly or indi rectly, grant any proxy or enter into or agree to be bound by
any voting trust, agreement or arrangement of any k ind with respect to i ts
Ordinary Shares if and to the extent the terms thereof conflict with the
provisions of this Agreement (whether or not such proxy, vot ing trust,
agreement or agreements are with holders of Ord inary Shares that are not
parties to this Agreement or otherwise).

 

ARTICLE III

EFFECTIVENESS AND TERMINATION

 

Section 3.1 Effectiveness. Upon the closing of the Business Combination, th is
Agreement shal l thereu pon be deemed to be effective. However, to the extent
the closing of the Busi ness Combination does not occur, the provisions of this
Agreement shall be without any force or effect.

 

Section 3.2 Term ination. This Agreement shall terminate upon the earlier to
occur of (a) such time as SV3 and its Affiliates Beneficial l y Own less than
(i) 4,095,000 of the outstand ing Ord inary Shares and (ii) one percent (1%) of
the outstand ing Ord inary Shares, or (b) the del ivery of written notice to the
Company by SV3, requesting the term ination of this Agreement. Further, at such
time as any party hereto no longer Beneficial ly Owns any Ord inary Shares, all
rights and obligations of such party under this Agreement shall terminate.

 

 

 



 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writ ing and shall be personally delivered,
sent by nationally recognized overnight courier, mailed by registered or
certified mai l or be sent by facsimile or electronic mail to such party at the
address set forth below (or such other address as shall be specified by l ike
notice). Notices will be deemed to have been duly given hereunder if (a)
personall y delivered , when received , (b) sent by nationall y recognized
overnight courier, one ( l ) busi ness day after deposit with the nationally
recognized overnight courier, (c) mai led by registered or certified mai l ,
five (5) busi ness days after the date on which it is so mailed , and (d) sent
by facsimi le or electronic mai l, on the date sent so long as such
communication is transmitted before 5:00 p.m. in the time zone of the receivi ng
party on a business day, otherwise, on the next busi ness day.

 

  (a) If to the Company, to:           National Energy Services Reunited Corp.
777 Post Oak Blvd., Suite 730     Houston, Texas 77056     Attention : Sherif
Foda; Joseph Nawfal     Ema il: sfoda(@n esrco.com ; jn awfa l @n esrco.com    
     

With a copy to (which does not constitute notice):

 

Looper Goodwi ne, P.C.

1300 Post Oak Bou levard, Suite 2400 Houston , Texas 77056

Attention: Dona ld R. Looper

Ema il: d loopcr@ loopern.oodwine.com

 

  (b)

If to NESR Hold ings, to:

 

NESR Holdings Ltd.

   

777 Post Oak Blvd ., Suite 730

Houston, Texas 77056

    Attention: Sherif Foda; Joseph Nawfal    

Ema il: sfoda@nesrco.com; jn awlal@,nesrco.com

 

With a copy to (which does not constitute notice):

 

    Looper Goodwi ne, P.C.     1 300 Post Oak Bou levard, Suite 2400 Houston,
Texas 77056     Attention: Dona ld R. Looper     Ema il: d l oopc rla11oo pcr
g:ood w i nc.c om         (c) Ifto SV3, to:           SV3 Hold ings PTE Ltd. c/o
SCF Partners     600 Travis Street, Suite 6600     Houston, Texas 77002    
Attention: Andrew L. Wai te; Theresa W. Eaton          

Ema i l: A Wai te(a),scfpartner s.com; TEaton(@.scfpa rtners.com

 

With a copy (which shall not constitute notice) to:

 

Vinson & Elkins L.L.P.

I 00 I Fannin Street, Suite 2500 Houston, Texas 77002

Attention: W. Matthew Strock; E. Ramey Layne

Ema i l : m st roc k @vclaw.com; rla vnc@.vclaw.com

 

 

 

 

 

Section 4.2 Severabil ity. The provision s of this Agreement shall be deemed
severable, and the invalid ity or unen forcea bi li ty of any provision shall
not affect the val i d ity or enforceability of the other provisions hereof. I f
any provision of this Agreement , or the appl ication thereof to any Person or
any circumstance , is found to be inval id or unenforceable in any jurisd iction
, (a) a suitable and equitable provision shall be substituted therefor i n order
to carry out, so far as may be val id and enforceable, the i ntent and purpose
of such inval id or unenforcea ble provision and (b) the rema inder of this
Agreement and the appl ication of such provi sion to other Persons or
circumstances shall not be affected by such inval idity or unenforceabil ity,
nor shal l such i nvalidity or unenforceabili ty affect the valid ity or
enforceabi l ity of such provision, or the application thereof, i n any other
juri sdiction.

 

Section 4.3 Counterparts. This Agreement may be executed in one or more
counterparts , each of which shall be deemed an original and al l of which,
taken together , shall be considered one and the same agreement.

 

Section 4.4 Enti re Agreement: No Th i rd Partv Beneficiari es. This Agreement

(a) constitutes the entire agreement and supersedes all other prior agreements,
both written and oral, among the parties hereto with respect to the subject
matter hereof and (b) is not intended to confer upon any Person, other than the
parties hereto, any rights or remed ies hereunder.

 

Section 4.5 Fw1her Assurances. Each party hereto shall execute, deliver,
acknowledge and file such other documents and take such further actions as may
be reasonably requested from time to time by the other parties hereto to give
effect to and carry out the transactions contemplated herei n.

 

Section 4.6 Governing Law; Equitable Remed ies. THIS AGREEMENT SHALL BE GOVERN
ED BY, AN D CONSTRUED JN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS (W
ITHOUT GIVING EFFECT TO CONFLICT OF LA WS PRINCIPLES

THEREOF). The parties hereto agree that irreparable damage would occur i n the
event that any of the provisions of this Agreement were not performed i n
accordance with its specific terms or was otherwise breached. It is accordingly
agreed that the parties hereto shal l be entitled to an i nj unction or
injunctions and other equitable remed ies to prevent breaches of this Agreement
and to enforce specifical ly the terms and provisions hereof in any of the
Selected Courts (as defined below), th is being in add ition to any other remedy
to which they are entitled at law or in equi ty. Any requirements for the
securing or posting of any bond with respect to such remed y are hereby waived
by each of the parties hereto. Each party hereto further agrees that, in the
event of any action for an injunction or other equitable remedy i n respect of
such breach or enforcement of specific performance, i t will not assert the
defense that a remedy at law would be adequate.



 

 

 



 

Section 4.7 Consent to Jurisd iction and Arbitration.

 

(a) In the event of any d ispute between the Parties arising out of or relating
to this Agreement (includ ing a dispute relati ng to any non-contractual obl
igations arising out of or in connection with this Agreement), representat ives
of the parties shall, wi thi n ten ( I 0) busi ness days of service of a written
notice from either party to the other (a “Disputes Notice “), hold a meeti ng (a
·’Dispute Meeting “) in an effort to resolve the dispute. In the absence of
agreement to the contrary the Dispute Meet ing shal l be held at the registered
office for the time bei ng of the Company. Each Party shall use all reasonable
endeavours to send a representative who has authority to settle the dispute to
attend the Dispute Meeti ng.

 

(b) Any dispute arising out of or with respect to this Agreemen t shal I be
resolved solely by arbitration held under the American Arbitration Association
(“AAA”). The seat, or legal place, of arbitration shall be Houston, Texas. The
arbitrator shall be instructed to attempt to concl ude the arbitration within
thirty (30) days of init iation of proceed ings. Both parties expressl y wa ive
thei r rights to resort to the courts and expressl y waive their rights to
discovery except as requi red by the arbitrator. Time is of the essence, and the
arbitrator is authorized to render a defaul t judgment aga inst a party fa il
ing to appear, provided adequate evidence is presented by the party partici pati
ng.

 

(c) The n umber of arbitrators shall be one ( 1). The arbitrator will be
appointed by the AAA. The language to be used in the arbitration shal l be
English.

 

(d) The award made by the arbitrator shall be final and bind ing on the parties
and may be enforced in any court of competent jurisd iction. To the extent
permissi ble by law, the parties hereby waive any right to appeal the decision
of the arbitrator. Notwithstand ing the foregoing, the parties agree that any of
them may seek interim measures includ ing injuncti ve rel ief i n relation to
the provisions of this Agreement or the parties ‘ performance of it from any
court of competent jurisd iction.

 

Section 4.8 Amendments: Waivers.

 

(a) No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed (i) in the case of an amendment, by
each of the parties hereto, and (ii) i n the case of a waiver, by each of the
parties aga inst whom the waiver is to be effective.

 

(b) No failure or delay by any party i n exercisi ng any right, power or privi
lege hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof precl ude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remed ies herei n
provided shall be cumulative and not exclusive of any rights or remed ies
provided by law.

 

Section 4.9 Assignment. Neither this Agreement nor any of the rights or
obligations hereund er shall be assigned by any of the parties hereto without
the prior written consent of the other parties; provided, however , that SV3 may
assign any of its rights hereunder to any of its Affi liates. Subject to the
preced ing sentence, this Agreement will be binding upon, inure to the benefit
of and be enforceable by the parties and their respective successors and
assigns. In the event any party hereto assigns or transfers any Ord inary Shares
to any Affiliate of such party, such Affi l iate shall be bound by this
Agreement the same as the party that assigned or transferred such Ord inary
Shares.

 

[Signature page follows.]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

  NATIONAL ENERGY SERVICES REUNITED CORP.       By: /s/Sherif Foda   Name:
Sherif Foda   Title: CEO         NESR HOLDINGS LTD.         By: /s/ Tom Wood  
Name: Tom Wood   Title: Director         SV3 HOLDINGS PTE LTD.         By:
/s/Andrew Waite   Name: Andrew Waite   Title: Authorized signatory

 

(Signature Page to Voting Agreement)

 



 

 

 

